Citation Nr: 0924870	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection for 
bilateral peripheral neuropathy.

The Veteran filed an untimely notice of disagreement in October 
2005.  The RO construed his statement to be a claim to reopen. 

In January 2007, the Veteran requested a hearing before the 
Board.  The RO scheduled the Veteran's hearing for June 2009, 
but the Veteran subsequently withdrew his request in May 2009.

The RO decided that no new and material evidence had been 
submitted to reopen the claim.  The Board must initially 
determine whether new and material evidence has been submitted 
regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, on the merits, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for bilateral peripheral neuropathy of the lower extremities 
was denied in an unappealed September 2004 rating decision.

2.  The evidence received since the September 2004 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
bilateral peripheral neuropathy of the lower extremities, the 
Veteran requires no further assistance to substantiate this 
aspect of his claim.

Reopening the Claim

In September 2004, the RO denied entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The RO based its decision on the fact that there 
was no evidence showing that the Veteran peripheral neuropathy 
become manifest to a compensable degree within one year after 
the Veteran's last exposure to herbicides.  A notice of 
disagreement was not received within one year of the notice of 
that decision, and the decision became final.  Final decisions 
can be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; (2) 
evidence on an element where the previously submitted evidence 
was found to be insufficient; (3) evidence on an element where 
the appellant did not have to submit evidence until a decision 
of the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The RO's prior denial was based on a finding that there was no 
evidence showing that the Veteran peripheral neuropathy become 
manifest to a compensable degree within one year after the 
Veteran's last exposure to herbicides.   The subsequently 
received evidence includes a Worker's Compensation examination 
that states that the Veteran's peripheral lower extremity 
neuropathy was of unknown origin.  The Veteran claims that this 
shows that the Veteran's neuropathy is not related to his work 
injury, and therefore should be service-connected.  The 
subsequently received evidence also includes recent VA 
treatment records showing a diagnosis of bilateral neuropathy.  
This evidence pertains to an element of the claim (nexus 
between the Veteran's current disability and his service) that 
was previously found to be lacking.  As such, the evidence is 
new and material and the claim for service connection for a 
bilateral peripheral neuropathy of the lower extremities is 
reopened.


ORDER

New and material evidence having been submitted for the claim 
for service connection for bilateral peripheral neuropathy of 
the lower extremities, the claim is reopened.  


REMAND

Although the Board has reopened the claim for entitlement to 
service connection for bilateral peripheral neuropathy of the 
lower extremities, the Board finds that more development is 
needed before a decision can be made.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service must 
be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Here, VA treatment record shows evidence of a current 
disability.  Also, the Worker's Compensation opinion stating 
that the Veteran's neuropathy is of unknown origin indicates 
that the Veteran's disability may be associated with service.  
The Board finds that there is insufficient information to make 
a decision on the claim.  Therefore, the Veteran should be 
afforded a VA examination to determine the whether the 
Veteran's bilateral peripheral neuropathy of the lower 
extremities is related to service.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA 
examination to determine the etiology of 
any bilateral peripheral neuropathy of the 
lower extremities.  The examiner should 
specify what type of peripheral neuropathy 
the Veteran has.  All indicated tests and 
studies should be performed. The claims 
folder should be made available to the 
examining physician for review.

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or better probability) that 
the Veteran's claimed bilateral peripheral 
neuropathy of the lower extremities had its 
onset in service or is otherwise the result 
of a disease or injury in service, to 
include exposure to herbicides.  

2. If any benefits sought on appeal are not 
granted, a supplemental statement of the 
case should be issued before the case is 
returned to the Board, if otherwise in 
order.  The supplemental statement of the 
case should include the law and regulations 
pertinent to the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


